Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 1 of 18 PageID: 1760




                    EXHIBIT
                      42
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 2 of 18 PageID: 1761




                                                                           268

              1\~•j 't~   A llt iii ... Y(o ,,., . "
               (• tK 'f'lol I ,H oAI (.'t il "'"-1




                                                                 ~cp~:rtmcnt of ~Justice
                                                                  ,lllaol,iugton,   .rue.   zus10
                                                                                                j!f.\;~ {/:)

                                                                                            1             "l




                                                          MElfORANDUM TO DR. FRANK PRESS
                                                        Sr.ience Advisor to the President

                                             Re :      Constitutionality Under the First Amendment
                                                       of ITAR Restrictions on Public Cryptography
                                   The purpose of this memorandum is to discuss the con-
                             stitutionality under the First Amendment of restrictions
                             imposed by the International Traffic in Arms Regulat.ion
                             (I~R), 22 C.F.R. § 121 et seq. (1977) , the regulation imple-
                             menting S 38 of the Arms Export Control Act, 22 U.S.C.A.
                             S 277·8 (1977), on dissemination of cryptographic informa-
                             tion developed independent of government supervision or
                             support by scientists and mathematicians in the private
                             sector.l/ Our discussion is confined to the applicability
                             of the regulation to the speech elements of public cryptography,
                             and does not address the validity of the general regulatory
                             controls over exports of arms and related items. We have
                             undertaken our review of the First Amendment issues raised
                             by the I~R as an outgrowth of our role in implementing
                             Presidential Directive NSC-24.~/

                            ll · The cryptographic research and development of scientists
                                  and mathematicians in the private sector is known as
                             "public cryptography." As you know, the serious concern ex-
                             pressed by the academic community over government controls
                             of public cryptography, see, ~. 197 Science 1345 (Sept.
                             30, 1977), led the Senate Select Committee on Intelligence
                             to conduct a recently concluded study of certain aspects of
                             the field .
                             ~I   Our research into the First Amendment issues raised by
                                  government regulation of public cryptography led tan-
                             gentially into broader issues of governmental control over
                             dissemination of technical data. Those questions are numerous,
                             complex, and deserving of extensive study, but are beyond
                             the scope of this memorandum.
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 3 of 18 PageID: 1762




                                               269

                          participation in briefings and symposia) and dis-
                          closed to foreign nationals in the United States
                          (including plant visits and participation in
                          briefings and symposia).
                     Thus ITAR requires licensing of any co1l11Dun;_cation of cr:;pto·
                     graphic information,~/ whether developed by the government
                     or by private researchers, which reaches a foreign nati r .1al. 2.'
                          The standards governing license denial are set out in
                     S 123.05. The Department of Sta.te may deny, revoke, su~t>end
                     or amend a license:

                          whenever the Department deems such action to be
                          advisable in furtherance of (l) world peace;
                          (2) the security of the United-States; (3) the
                          foreign policy of the United States; or (4) when-
                          ever the Department has reason to believe that
                          section 414 of the Mutual Security Act of 1954,
                          as amended, or any regulation contained in · this
                          subchapter shall have been violated.
                     Upon any adverse decision, the applicant may present addi·
                     tional information and obtain a review of the case by the
                     ~/   The ITAR does exempt from the licensing requirement un-
                          classified technical data available in published form.
                     22 C,F.R. S l25.ll(a), The scope of that exemption is 1 Jme-
                     what unclear, although i t does appear that the burden oE
                     ascertaining the ITAR status of possibly exempt informalion
                     is on the individual seeking publication. See 22 C.F.R.
                     S 125 n.3. In order to claim the exemption, an. "exporter"
                     must comply with certain certification procedures. 22 C.F.R.
                     § 125.22.

                     21   For example, in one instance the Office of Munitions
                          Control, the office in the State Department which ad-
                     ministers the ITAR, refused to issue licenses to a group of
                     scientists preparing to address a conference on space technolct;y
                     in Madrid. The scientists, who had already arrived in Spain,
                     were refused permission to deliver papers at the symposium
                     on the subject of rocket propulsion and re-entry problelt' •; of
                     space vehicles. Note, Arms Control-State Department Reg t~­
                     lation of Exports of Technical Data Relating to Munit:iot ::~
                     Held to Encompass General Knowledge and Experience, 9 N. '{ .U.
                     Int'l Law J. 91, 101 (1976).

                                                - 3 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 4 of 18 PageID: 1763




                                           270

                         ITAR Provisions and Statutory Authority
                        Under the ITAR, exports of articles designated on the
                   United States Munitions List as "arms, ammunition, and im-
                   plements of war" must be licensed by the Department of State.
                   22 C.F.R. §§ 123, 125. Cryptographic devices are included
                   on the list, 22 C.F.R. § 121.01 , Category XIII, as are re -
                   lated classified and unclassified technical data, Category
                   XVII, Category XVIII. It is this control over the export
                   of unclassified technical data which raises the principal
                   coastitutional questions under the ITAR.l/

                        The broad definition of the term technical data in
                   the ITAR includes:
                        Any unclassified information that can be used, or
                        be adapted for use, in the design, production,
                        manufacture , repair, overhaul, processing, en-
                        gineering, development, operation, maintenance,
                        or reconstruction of arms, ammunition and imple-
                        ments of war on the U.S. Munitions List.
                   22 C.F.R. § 125.01. The definition of the term "export" is
                   equally broad. Under S 125.03 of the ITAR an export of ·
                   technical data takes place:
                        Whenever technical data is inter alia, mailed or
                        shipped outside the United States, carried by
                        hand outside the United States, disclosed through
                        visits abroad by American citizens (including

                   21   Unclassified technical data would generally encompass
                        only privately developed, nongovernmental cryptographic
                   research. It is our understanding that government-sponsored
                   cryptographic research traditionally has been classified.
                   The only unclassified government cryptographic information
                   of which we are aware is the Data Encryption Standard (DiS)
                   algorithm. The DES was developed for public use by IBM with
                   National Security Agency assistance and published in the
                   Federal Register by the National Bureau of Standards.

                                            - 2 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 5 of 18 PageID: 1764




                                                  271

                Department.   § 123.05(c). · No further review is provided.

                     Nearly all of the present provisions of the ITAR were
                originally promulgated under S 414 of the Mutual Security
                Act of 1954 (former 22 U.S.C. 5 1934). That statute gave
                the President broad authority to identify and control the
                export of arms, ammunition, and implements of war, including
                related technical data, in the interest of the security and
                foreign policy of the United States. Cong1·ess recently
                substituted for that statute a new § 38 of the Arms Export
                Control Act, 22 u.s.c.A. S 2778 (1977), as amended, 22 u.s.c.A.
                S 2778 (Supp. 3 1977). This statute substitutes the term
                "defense articles and dP.fense services" for the term "arms,
                ai!IDunition, and implements of war."&/ · The President delegated
                his authority under both stacutes to the Secretary of State
                and Secretary of Defense. Exec. Order No. 11,95~ . 42 Fed.
                Reg. 4311 (1977), reprinted in 22 u.s.c.A. § 2778 (Supp. 1
                1977); Exec. Order No. 10,973, 3 C.F.R. 493 (Supp. 1964).
                A willful violation of S 38 of the Arms Export Control Act
                or any regulation thereunder is punishable by a fine up to
                $100,000, imprisonment up to two years, or both. 22 u.s.c.A.
                S 2778(c).l/
                &I   The ITAR has not yet been amended to reflect the statu-
                     tory change. We understand, however, that the Depart-
                ment of State has nearly completed a draft revision of the
                ITAR. It is our understanding that the revision is not in-
                tended to make any major substantive changes in the ITAR,
                but rather to update and clarify the regulatory language.
                ll    Although the focus of this memorandum is on the First
                      Amendment issues raised by the ITAR, we feel that nne
                comment about the breadth of the two statutes is in ord ;r.
                "It is by no means clear from the language or legislative
                history of either statute that Congress intended chat the
                President regulate noncOtDtDercial dissemination of informa-
                tion, or considered the problems such regulation would en-
                gender. We therefore have somedoubt whether ; 38 of the
                Arms Export Control Act provides adequate authorization for
                the broad controls over public cryptography which the ItAR
                imposes.

                                          - 4 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 6 of 18 PageID: 1765




                                                 272

                          The First Amendment Issues

                   The ITAR requirement of a license as a prerequisite to
              "exports" of cryptographic information clearly raises First
              Amendment questions of prior restraint • .§./ As far <lS we have
              been able to determine, the First Amendment implications of
              the ITAR have received scant judicial attention.
                   The Ninth Circuit presently has a case under considera-
              tion which squarely presents a First Amendment challenge
              to the ITAR and could serve as a vehicle for the first com-
              prehensive judicial analysis of its constitutionality. In
              that case, United States v. ~. No. 76-3370, the defendants,
              Edler Industries, Inc. and Vernon f.dler its president, were
              charged with exporting without a license technical data and
              assistance relating to the fabrication of miosile components.
              Although the State Department had denied defendants an ex-
              port license to provide technical data and assistance to a
              French aerospace firm, the government alleged that defendants
              nonetheless delivered data and information to the French
              during meetings in both France and the United States. Defend-
              ants were tried before a jury and found guilty. The trial
              court, . the United States District Court for the Central
              District of California, did not issue an opinion in the case.
              On appeal, the defendants contend that the ITAR is both over-
              broad and establishes an unconstitutional prior restraint.
              The government's rejoinder to those claims is that the ITAR
              licensing provisions involve conduct not speech and that
              any effect upon First Amendment freedoms is merely incidental

              '§_/ In addition, the regulatory provi .··ions present questions
                   of overbreadth and vagueness. "Overbreadth" is a First
              Amendment doctrine invalidating statutes which encompass,
              in a substantial number of their applications, both protected
              and unprotected activity. The "vagueness" concept, on the
              other hand, originally derives from the due process guarantee,
              and applies where language of a statute is in$ufficiently
              clear to provide notice of the ac~ivity prohibited, The same
              statute or regulation may raise overlapping questions under
              both doctrines.

                                         - 5 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 7 of 18 PageID: 1766




                                                 273

               and therefore valid. We anticipate that the ~esolution of
               these issues by the Ninth Circuit may provide substantial
               guidance as to the First Amendment implications of the ITAR.2/
                    The only published decision addressing a First Amend-
               ment challenge to the !TAR of which we are aware is ~
               States v. Donas-Botto, 363 F.Supp. 191 (E.D. Mich. 1973),
               aff'd sub nom. United States v. Van Hee, 531 F.2d 352 (6th
               ~1976)-.---The defendants in that case were charged with
               conspiracy to export technical data concerning a Munitions
               List item without first obtaining an export license or
               written State Department approval. The exports by the
               defendants both of blueprints and of their technical knowledge
               concerning an armored amphibious vehicle were alleged to
               be in violation of § 414 of the Mutual Security Act and
               the !TAR. In a motion to dismiss the indictments, defendants
               contended that inclusion of technical knowledge within the
               statute violated the First Amendment. The trial court dis-
               posed of that contention summarily, stating:
                      (W]hen matters of foreign policy are involved
                     .the government has the constitutional authority
                      to prohibit individuals from divulging "technical
                      data" related to implements of war to foreign
                     governments.

               363 F. Supp. at 194. The Sixth Circuit upheld the conviction
               of one of the defendants without reaching any First Amend-
               ment questions since none was presented on appeal.l9/

                    The First Amendment analysis of the !TAR in the case
               thus is limited to a paragraph in the district court's
               opinion. In reaching the conclusion that the prosecutions
               did not violate the First Amendment, that court relied upon
               two Espionage Act decisions, ~ v. United States, 312 u.s.

               21    We understand that the case was argued this past March.
               10/  The court did agree wi~h the trial judge that the ample
                    scope of the term "technical data" in the ITAR encom-
               passed unwritten technical knowledge. · 531 F.2d at 537.

                                         - 6 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 8 of 18 PageID: 1767




                                                   274

                19 (1941), and .Y.ll.i...~.~.!LJ>_t~ v. ~.2-S.~ 195 F. 2d 583
                (2d Cl r.), c.::,~. denie::, 344 U.:.>. 33[) (1952). Wioil.: th:nc
                case;,; tlStablish that the First Amendment does not bar prose-
                cutlons for disclosing national defe~~~ information to a
                fo~e i~n country , they by no mean s rPs0lve the prior restraint
                quc ·;·.ion.];)/

                      A decision in a somewhat analogous area, the use of
                secre·c y· agreements by government agencies as a means of
                protecting against the unauthorized disclosure of informa-
                ti on by present or former employees, while not directly
                4pplicable to the First Amendment questions we confront
                under th~ ITAR, is helpful for its discussion of government's
                power to control the dissemination of government information.
                That case, United States v. Marchetti, 466 F.2d 1309 (4th
                Cir.), cert. denied, 409 U.S. 1063 (1972), after remand,
                Al'fred A:"Knoj?'T,"'Ii1c. v. Colby, 509 F. 2d 1362 (4th Cir.),
                cert. denied, 421 U.S. 992 (1975), involved an action for
                an injunction brought by the United States ~0 prevent a
                former CIA agent from publishing certain intormation he had
                obtained as a res.1lt of his CIA employment. The court held
                that the particular secrecy agreement was valid and enforce-
                able in spite of Marchetti's First Amendment objections,
                but observed that:

                      The First Amendment limits the extent to whi ch
                      the United States, contractually or otherwise,
                      may impose secrecy agreement~ upon its employees
                      and enforce them with a system of prior censor-
                      ship. It precludes such restraints with respect
                      to information which is unclassified or officially
                      disclosed.

                Id. at 1313. The general principle we derive from the case
                is that a prier restraint on disclosure <•f information
                gene~ated by or obtained from the government is justifiable
                under the First Amendment only to the extent that the infor-
                mation is properly classified or classifiable.              .

                11/ It is not clear from reading the district court's opinion .
                     on what First Amendment ground or grounds the defendants
                based their unsuccessful motion to dismiss.

                                           - 7 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 9 of 18 PageID: 1768




                                                275

                      Our research into areas in which the governm11n t has
               restricted disclosure of nongovernmental information pro-
               vided little additional guidance. Perhaps the closest
               analogy to controls over public cryptography are the con-
               trols over atomic energy research.l2/ Under the Atomic
               Energy Act of 1954, 42 U.S, C. § 2011 et seq, ( 1970), all
               atomic energy information, whether developed by the govern-
               ment or by private researchers , is automatically classified
               at its creation and subjected to strict nondisclosure con-
               tro l s.l3/ Although neither the Atomic Energy Act nor its
               accompanying regulations establi.sh formal procedures for
               prior review of proposed atomic energy publications , the
               Atomic Energy Commission (whose functions are now divided
              ~)    Atomic energy research is similar in a number of ways
                    to cryptographic research. Development in both fields
               has been dominated by government • . The results of government
               created or sponsored research in both fields have been auto·
               matically classified because of the imminent danger to national
               security flowing from disclosure. Yet meaningful research
               in the f.ields may be done without access to government in·
               formation. The results of both atomic energy and cryptographic
               research have significant nongovernmental uses in addition
               to military use. The principa l difference between the fields
               is that many atomic energy researchers must depend upon the
               government to obtain the radioactive source materials necessary
               in their research. Cryptographers, however, need only ob ·
               tain access to an adequate computer.
               13/  See Green, Information Control and Atomic Power Develop-
                     ~.   21 Law and Contemporary Problems 91 (1956); Newman ,
               Control of Information Related to Atomic energy, 56 Yale L.J.
               769 (1947). The Atomic Energy Act uses the term ''Restricted
               Data" to describe information which the government believes
               requires protection in the interest of national security.
               "Restricted data" is defined in 42 u.s.c. § 2014(4). The
               information control provisions of the Act are set out at 42
               u.s.c. §§ 2161·2164.
                                        - 8 -




                            \
                     \
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 10 of 18 PageID: 1769




                                               276

                between the Nuclear Regulatory Commission and the Department
                of Energy) has been empowered to maintain control over publi·
                cations through threat of injunction or of heavy criminal
                penalties, two potent enforcement tools provided under the
                Act. 42 u. S.C. SS 2271-2277, 2280. It does not seem, how·
                ever, that the broad information controls of the Atomic
                Energy Act have ever been challenged on First Amendment
                grounds. Our search for judicial decisions in other areas
                in which the government has imposed controls over the flow
                of privately generated information was equally unavailing.l4/
                     In assessing the constitutionality of the ITAR restric·
                tions on the speech elements of public cryptography we there·
                fore have turned to Supreme Court decisions enunciating
                general First Amendment principles. It is well established
                that prior restraints on publication are permissible only
                in extremely narrow circumstances and that the burden on
                the government of sustaining any such restraint is a heavy
                one. See, ~. Nebraska Press Association v, ~. 427
                U.S. 539 (1976); New York Times Co. v. United States, 403
                U.S. 713 (1971); Organization _for a Better Austin v. !S!.ili.
                402 U.S. 415 (1971); Carroll"· Princess Anne, 393 U.S. 175
                (1968); H!!£ v. Minnesota, 283 U.S. 697 (1931). Even in
                those -limited circumstances in which prior restraints have
                been deemed constitutionally permissible, they have been
                circumscribed by specific, narrowly drawn standards for
                deciding whether to prohibit disclosure and by substantial
                procedural protections. Erznoznik v. City of Jacksonville,
                422 u.s. 205 (1975); ~ v. ~. 400 u.s. 410 (1971);
                Freedman v. Maryland, 380 U.S. 51 (1965); Niemotko v. Maryland,
                lif  For example, it does not appear that the oroad controls
                     over exports of technical data and related information
                under the Export Administration Act of 1969, 50 U.S.C. App.
                S 2401 et seq. (1970), and accompanying regulations have been
                judicially tested on First Amendment grounds. Nor have the
                provisions of the patent laws restricting patentabilit-y of
                inventions affecting national security, 35 U.S.C. § 181 et
                seq, (1970), nor governmental restrictions on communications
                with Rhodesia, 22 u.s.c. S 287c (1970); Exec. Order No. 11,322

                                              - 9 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 11 of 18 PageID: 1770




                                                      2'77

               340 U.S. 268 (1951);   ~      v. New York, 340 U.S. 290 (1951)
               Hague v. c.r.o., 307   u.s.   496 (l939).1if
                     Even if it is assumed that the government's interest
               in regulating the flow of cryptographic information is
               sufficient to justify some form of prior review process,
               the existing ITAR provisions we think fall short of satis-
               fying the strictures necessary to survive close scrutiny
               under the First Amendment. There are at least two funda-
               mental flaws in the regulation as it is now drawn: first,
               the standards governing the issuance or -denial of licenses
               are not sufficiently precise to guard against arbitrary
               and inconsistent administrative action; second, there is
               no mechanism established to provide prompt judicial review
               of State Department decisions barring disclosure. ~. ~.
               Blount v. -Rizzi, supra; Freedman v. Maryland, supra; .!!!&!.!
               v. ~. supra. The cases make clear that before any
               restraint upon protected expression may become final it
               must be subjected to prompt judicial review in a proceeding
               in which the government will bear the burden of justifying
               its decisions. The burden of bringing a judicial proceed-
               ing cannot be imposed upon those desiring export licenses
               in these circumstances. The !TAR as presently written fails
               t o contemplate this .requirement.1§/

               !lf  In Freedman, 380 U.S. at 58-59, the Court summarized
                    the procedural protections necessary to sustain a scheme
               of prior review:
                    1. A valid final restraint may be imposed only upon
               a judicial determination;
                    2. The administrator of a licensing scheme must act
               within a specified brief period of time;
                    3. The administrator must be required either to issue
               a license or go to court to seek a restraint;
                    4. Any restraint imposed in advance of a final judicial
               determination on the merits must be limited to preservation
               of the status quo for the shortest period compatible with
               sound judicial resolution;
                    5. The licensing scheme must assure a prompt final
               judicial decision reviewing any interim and possibly erroneous
               denial of a license.
               121 The government's argument to the Ninth Circuit in~.
                    that the impact of the ITAR upon protected communications
               is merely incidental, and that the ITAR should be viewed as
                                                  (Cont. on p. 11)
                                             - 10 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 12 of 18 PageID: 1771




                                                278

                     For these reasons it is o~r conclusion that the present
               ~TAR  licensing scheme does not meet constitutional standards.
                There remains the more difficult question whether a licens-
                ing scheme covering either exports of or even purely domestic
                publications of cryptographic information might be devised
                consistent with the First Amendment. Recent Supreme Court
                decisions certainly suggest that the showing-necessary to
                sustain a prior restraint on protected expression is an
                onerous one. The Court held in the Pentagon Papers case
                that the government's allegations of grave danger to the
                national security provided an insufficient foundation for
                enjoining disclosure by the Washington Post and the~
                York Times.of classified documents concerning United States
                activities in Vietnam. New York Times Co. v. United States,
                ~-111      The Court also invalidated prior restraints when
                justified by such strong interests as the right to fair
                trial, Nebraska Press Ass'n, supra, and the right of a
                homeowner to privacy, Organization for a Better Austin v.
                ~. ~·          Such decisions raise a q~.£estion _w hether a
                16/ (Cont . )
                a-regulation of cond~ct not speech, deserves note. According
                to thAt argument, the le·s s rigorous constitutional standard
                of United States v. O'Brien, 391 U.S . 367 (1968) , would
                govern the validity of the ITAR. Although that may be true
                with respect to certain portions of the !TAR, even a cursory
                reading of the technical data provisions reveals that those
                portions of the ITAR are directed at communication. A more
                stringent constitutional analysis than the O' Brien test is
                therefore mandated.
                17/  The Pentagon Papers case produced a total of ten opinions
                     from the Court, a per curiam and nine separate opinions.
                All but Justices Black and Douglas appeared willing to accept
                prior restraints on the basis of danger to the national security
                in some circumstances. There was, however, no agreement among
                the Justices on the appropriate standard. Justice Brennan
                stated his view that a prior restraint on publication was
                justified only upon:
                      "proof that publication must inevitably, directly,
                      and immediately cause the occurrence of an event
                      kindred to imperiling the safety of a transport
                      already at sea. • • , 11
                                                          (Cont. on p. 12)
                                           - ll -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 13 of 18 PageID: 1772




                                                  279

               generalized claim of threat to national security from publica-
               tion of cryptographic information would constitute an adequate
               basis for establishing a prior restraint. Nonetheless, it
               is important to keep in mind that the Court has consistently
               rejected the proposition that prior restraints can never be
               employed. See, ~. Nebraska Press Ass'n, supra at 570.
               For example, at least where properly classified government
               information is involved, a prior review requirement may be
               permissible. United States v. Marchetti , supra.
                     In evaluating the conflicting First Amendment and national
                security interests presented by prior restraints on public
                cryptography, we have focused on the basic values which the
                First Amendment guarantees. At the core of the First Amend-
               .ment is the right of individuals freely to express political
                opinions and beliefs and to criticize the operations of
                government. See, ~. Landmark Communications v. Virginia,
                46 U.S.L.W. 4389, 4392 (May 1, 1978); Buckley v. Valeo, 424
                U.S. 1, 14 (1976); Mills v. Alabama, 384 U.S. 214, 218 (1966).
                Adoption of the Amendment reflected a "profound national
                commitment to the principle that debate on public issues
                should be uninhibited, robust, and wide-open," New York
                ~v. Sullivan, 376 U.S. 254, 270 (1964), and was in-
                tended in part to prevent use of seditious libel laws to
                stifle discussion of information embarrassing to the govern-
                ment. New York Times Co. v. United States, supra at 724
                (concurring opinion of Mr. Justice Douglas).
                    Prior restraints pose special and very serious threats
               to open discussion of questions of public interest. "If it
               can be said that a threat of criminal or civil sanctions
               after publication 'chills' speech, prior restraint 'freezes' it
               at least for the time." Nebraska Press Ass'n, supra at 559.
               17/ (Cont.)
               403 U.S. at -726-27. Justice Stewart, with whom Justice White
               concurred, suggested that a prior restraint would be permissible
               only if disclosure would "surely result in direct, immediate
               and irreparable damage to · our Nation or its people." Id. at
               730. Several other Justices declined, given the facts-and
               procedural posture of the case, to formulate a standard.

                                         - 12 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 14 of 18 PageID: 1773




                                                  280

                 Since views on governmental operations or decisions often
                ·must be aired promptly to have any real effect, even a
                 temporary delay in communication may have the effect of
                 severely diluting "uninhibited, robust, and wide-open"
                 debate. And protection of any governmental interest may
                 usually be accoruplished by less restrictive means. One
                 avenue generally available to the government, and cited by
                 Supreme Court as the most appropriate antedote, is to counter
                 public disclosures or criticisms with publication of its
                 own views. See, ~ . Whitney v. California, 274 U.S. 357,
                 375 (1927) (concurring opinion of Mr. Justice Brandeis).
                     The effect of a prior restraint on cryptographic infor-
                mation, however, differs significantly from classic restraints
                on political speech. Cryptography is a highly specialized
                field with an audience limited to a fairly select group of
                scientists and mathematicians. The concepts and techniques
                which public cryptographers seek to express in connection
                with their research would not appear to have the same topical
                content as ideas about political , economic or social issues .
                A temporary delay in communicating the results of or ideas
                about cryptographic research therefore would probably not
                deprive the subsequent publication of its full impact.

                     Cryptographic information is , moreover, a category of
                matter "which is both vital and vulnerable to an almost
                unique degree."]&/ Once cryptographic i nformation is dis-
                closed, the damage to the government's interest in protecting

                ]&I  New York Times Co. v. United States, 403 U.S. 713, 736
                     n. 7 quoting H.R. Rep. No. 1895, 8lst Cong., 2d Sess.,
                1 (1950). That report pertains to the bill which became 18
                U.S.C. § 798, the criminal statute prohibiting disclosure
                of information concerning the cryptographic systems and
                communications intelligence activities of the United States.
                Section 798 does not reach disclosure of information pub-
                lished by public cryptographers, as its coverage is restricted
                to classified information. Classified information by defini-
                tion is information in which the government has some proprietary
                interest. See § l(b) cf the May 3, 1978 draft of the Executive
                Order on national security proposed to replace Executive Order
                11,652 ; cf. 22 C. F.R. § 125.02.

                                         - 13 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 15 of 18 PageID: 1774




                                                 281

              national security is done and may not be cured. Publication
              of cryptographic information thus may present the rare
              situation in which "more speech" is not an alternative
              remedy to silence.l9/ See Whitney v. California, supra at
              376 (concurring opinion of Mr. Justice Brandeis).

                    Given the highly specializ~d nature of cryptographic
               information and its potential for seriously and irremediably
               impairing the national security, it is our opinion that a
               licensing scheme requiring prepublication submission of
               cryptographic J.nformation might overcome the strong consti-
               tutional presum~tion against prior restraints. Any such
               scheme must, as we have said, provide clear, narrowly defined
               standards and procedural safeguards to prevent abuse.
                    While a detailed discu~sion of the specific provisions
               and procedures of a valid scheme of prior review of crypto-
               graphic information or of its practical and political
               feasibility is beyond the scope of this memorandum, some
               19/  In stressing the differences between cryptographic
                    information and other forms of expression we do not
               mean to imply that the protections of the First Amendment
               are not applicable to cryptographic information or that
               they are confined to the exposition of ideas . See Winters
               v. New York, 333 U.S. 507, 510 (1948). We recognize that
               the scope of the amendment is broad. It encompasses , for
               example, purely commercial speech, Virginia State Board of
               Pharmacy v. Virginia Citizens Consumer Council, Inc. 425
               U.S. 748 (1976), and communicative conduct, Cohen v. California
               403 U.S. 15 (1971). We believe, however, that the extent
               of First Amendment protection may vary depending upon the
               nature of communication at issue, It is established in
               the area of commercial speech that greater governmental regu-
               lation may be tolerated due to the special attributes of
               that form of speech. Virginia State Board of Pharmacy v.
               Virginia Citizens Consumer Council, supra at 770-71 and n.24.
               Speech in the labor context also presents special First Amend-
               ment considerations. ~ lh&.a...., N. L. R. B. v. Gissel Packing
               Co., 395 U.S. 575 (1969). And obscene communications have
               received specialized treat~ent from the courts. ~. ~.
               Roth v. United States, 354 U.S. 476 (1957).

                                        - 14 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 16 of 18 PageID: 1775




                                                     282

                 general observations are in order. First, 1~e wish to emphasize        1
                 Jur doubts that the executive branch may validly vr,vide    ~..,_ •• ~,( ·
                 for licensing or prior revi'!·~ of exports of cryptographic .,.u_ '1,
                 information without more explicit Congressional authoriza-
                 tion. The scope of the existing delegation of authoricy
                 trom Congress to the President, as we note above, is some-
                 what unclear. Before imposing a prior restraint on exports
                 of public cryptographic info.:mation, we believe that a more
                 clear cut indication of Congressional judgment concerning
                 the need for such a measure is in order. See United States
                 v, Robel, 389 U.S. 248, 269 (1967) (concurring cpinion of
                 Mr.~ice Brennan); £!. Yakus v. United State~ 321 U.S.
                 414 (1944).
                      Second, further Congressional authorization would ob-
                 viously be necessary in order to extend governmental controls
                 to domestic as well as foreign disclosures of public crypto-
                 graphic information. Such an extension might well be necessary
                 to protect valuable cryptographic information effectively.
                 Indeed, limiting controls to exports while permitting unregulated
                 domestic publication of cryptographic research would appear
                 to undermine substantially the government's position that
                 disclosure of cryptographic information presents a serious
                 and irremediable threat to national security.20/

                  20/ A question which would arise from complete governmental
                      control over cryptographic information is whether the
                 government would be required under the Fifth Amendment to
                 pay just compensation for the ideas it had effectively "con-
                 demned," For example, the patent and invention provisi.ons
                 of the Atomic Energy Act require the government to pay for
                 patents which it revokes or declares to be affected with the
                 public interest. 42 U.S.C. §§ 2181-2190. A cryptographic
                 algorithm, however, would not appear to be a patentable
                 process. See Gottschalk v. Benson, 409 U.S. 63 (1972). And
                 it is unresolved whether copyright protection is available
                 for computer software. See Nimmer on Copyright, § 13.1
                 (Supp. 1976). We are therefore uncertain as to the status
                 of cryptographic ideas under the Fifth Amendment.

                                            - 15 -
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 17 of 18 PageID: 1776




                                                 283

               Third, no final restraint on disclosure may be imposed with-
               out a judicial determination . We recognize that a require-
               ment of judicial review presents substantial problems. The
               proof necessary in order to demonstrate to a judge that
               highly technical cryptographic information must be withheld
               from publication because of the overriding danger to national
               security might be burdensome and might itself endanger the
               secrecy of that information. It is our opinion, however,
               that any system which failed to impose the burden on govern-
               ment of seeking judicial review would not be constitutional.ll/
               See, .!:,&_, ~ v. llill• supra.
                    Finally, any scheme for prior review of cryptographic
               'nformation should define as narrowly and precisely as
               possible both the class of information which the government
               must review to identify serious threats to the national
               security and the class of information which the government
               must withhold.~/ The scheme clearly should exempt from a

               21/   The threat to national security posed by a judicial re-
                     view procedure could be reduced substantially by con-
                ducting the review in camera. See Alfred A. Knopf, Inc. v.
                Colby , 509 F,2d 1362 (4th Cir.),~ d~ 421 U.S. 992
                (1975); £!. 5 U. S.C. 552(a)(4)(B) (Supp. 1975) (in camera
                review provision of the Freedom of Information Act). The
               .Supreme Court, in any event, has been unimpressed by argu-
                ments that disclosure of sensitive nati onal security infor-
                mation to a court raises such serious problems of public
                dissemination that exemption from constitutional require-
                ments is appropriate, See United States v. U.S. District
                ~. 407 u. s. 297 (1972).

               £i/  In other words, we assume that the information submitted
                    under the scheme would not be coextensive with the in-
               formation withheld. We note, however, that the authority
               of the government to require prepublication submission of
               information which is neither classified nor classifiable
               is unsettled. That issue is posed in the suit recently filed
               by the Department of Justice in the United States District
               Court for the Eastern District of Virginia against former
               CIA employee Frank Snepp for breach of his secrecy agree-
               ment. United States v. ~. - civil Action No. 78-92-A.

                                        - 16 -




                 83-362 0 - 81 - 19
Case 3:19-cv-04753-AET-TJB Document 18-47 Filed 02/20/19 Page 18 of 18 PageID: 1777




                                                      284

                submission requirement any information, such as that which
                is publicly available or which poses no substantial security
                threat, that the government has no legitimate interest in
                keeping secret . 23/ Failure to draft provisions narrowly
                might well invite overbreadth challenges for inclusion of
                protected communication. See, ~. ~ v. Alabama, 357
                U.S. 449 (1958). And a precisely drawn scheme is also
                recessary to avoid objections of vagueness. See, ~.
                Smith v. Goguen, 415 U.S. 566 (1974).24/
                     In conclusion, it is our view that the existing provisions
                of the ITAR are unconstitutional insofar as they establish
                a prior restraint on disclosure of cryptographic ideas and
                information developed by scientists and mathematicians in
                the private sector. we believe, however, that a prepublica-
                tion review requirement for cryptographic information might
                meet First Amendment standards i f it provided necessary
                procedural safeguards and precisely d.rawn guidelines.

                                       '--1'111,.,_   /)(_~
                                          ohn M. Harmon
                                   Assi ~nt Attorney General
                                    Office of Legal Counsel

                ~/   As we noted above, at n.4, supra, the present ITAR pro-
                     visions attempt to exempt publicly available information.
                But the scope of that exemption and the procedures for invok-
                ing it, particularly with respect to oral communications,
                are somewhat clear.
                24/  Although we mention questions of overbreadth and vague-
                     ness raised by the technical data provisions of the
                ITAR previously in this memorandum, we have not attempted
                to identify and analyze particular problems for several
                reasons. First, our opinion that a prior restraint on public
                cryptography might survive First Amendment scrutiny is a
                limited one and does . not purport to apply to the many other
                types of technical data covered by the ITAR. Second, we
                believe that public cryptography presents special considera-
                tions warranting separate treatment from other forms of
                technical data, and that a-p~ecise and narrow regulation
                or statute limited to cryptography would be more likely to
                receive considered judicial attention . Finally, we are
                uncertain whether the present legislative authority for the
                technical data provisions of the !TAR is adequate.

                                         - 17 -
